By the Court:
The county recorders are authorized to record patents issued by the United States without other proof of their genuineness than such as is afforded by the great seal. (Acts 1863-4, p. 75.) “ Public writings are divided into four classes. * * * Public records, kept in' this State, of private writing.” (Code Civil Proc., Sec. 1894.)
And, “ A public record of a private writing may be proved by the original record, or by a copy thereof, certified by the legal keeper of the record.” (C. C. Proc., Sec. 1919.)
The objections to the record, therefore, were properly overruled.
*349The District Court admitted in evidence a certified copy, from the office of the Secretary of State, of the articles of consolidation of the Central Pacific and Western Pacific Bailroad Companies. It is admitted that the original articles of association forming a railroad company are to be filed with the Secretary of State, and that a certified copy of such original articles is made evidence by statute. (Act 1861, p. 607.) But, it is urged, inasmuch as by section forty of the statute last referred to, it is provided “ when the consolidation and amalgamation (of two railroad companies) are completed, a copy of the new articles of association shall be filed in the office of the Secretary of State;” that a certified copy of the copy filed with that officer is no evidence. We are clear, however, on reading the whole statute, that it was intended that the articles of the newly formed company filed with the Secretary of State should constitute an original, and that certified copies thereof should be received as evidence.
The Commissioner of the General Land Office, and the Secretary of the Interior, had power to set aside the action of the local land office. (Hestres v. Brennan, ante, p. 211.)
Judgment and order affirmed.